Citation Nr: 1220121	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1980 to June 1984, followed by a period of unverified reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, denying, among other issues, the claims currently on appeal.  

These claims were previously denied by the Board in January 2009.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued a decision, affirming in part the January 2009 Board decision and remanding the claims of entitlement to service connection for headaches and sleep apnea back to the Board for readjudication.  These claims were then remanded by the Board in March 2011 for additional development.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for TBI, depression, tinnitus and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's headache disorder did not manifest during, or as a result of, active military service.  

2.  The Veteran's sleep apnea did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in September 2003, January 2005 informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned), because the claims are being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2002, July 2009 and March 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its March 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for medical examinations in March 2011.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  




Relevant Facts

The Veteran contends that he is entitled to service connection for a chronic headache disorder and sleep apnea.  Specifically, the Veteran has argued that these conditions developed as a result of facial injuries sustained while serving as a boxer in the military.  However, as outlined below, the preponderance of the evidence of record demonstrates that these conditions did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records confirm that he was a boxer during his active military service.  A number of records also reflect injuries sustained as a result of this activity.  A note dated November 1980 reflects that the Veteran sustained a direct blow to the nose and face while boxing.  This resulted in a frontal headache with no visual disturbances.  He was also felt to have a probable nasal fracture.  In January 1981, the Veteran was seen with complaints of headaches.  It was noted that he was hit one month earlier, resulting in a fractured nose and headaches.  He was hit again on the date of this treatment and was again experiencing headaches.  A February 1981 record reflects that the Veteran sustained a distal fracture of the nasal bone due to a boxing injury the prior evening.  The Veteran was seen for a possible nasal fracture in May 1981.  Examination revealed no external deformity and he was deemed to be stable.  In January 1982, the Veteran was experiencing pain and numbness of the face after a boxing match.  He was noted to have black eyes and a contusion of the left cheek extending into the upper lip as well.  According to a February 1982 record, the Veteran was hit in the nose two weeks earlier and he was experiencing numbness of the face on the left side.  X-rays at this time revealed no definite evidence of a fracture.  A February 1983 record also reflects treatment following a boxing injury.  The Veteran was noted to have mild swelling on the right side of the nasal cavity with a sensation of numbness to touch.  No fracture was noted by the Veteran was deemed to have possible nerve damage in the right nasal cavity.  The record reflects that the Veteran declined a separation examination.  He did, however, fill out a report of medical history in June 1984, indicating that he did not have, nor had he ever had, frequent or severe headaches.  He did endorse a history of ear, nose or throat trouble, but the specific problem being referred to is not noted.  

According to an Army Reserve examination performed in January 1987, evaluation of the head, face, nose and sinuses was normal.  The Veteran also denied having, or ever having had, frequent or severe headaches or ear, nose or throat trouble.  An Army Reserve record dated April 1988 does note that the Veteran had been suffering from a headache since that morning, but this was felt to be a hangover from drinking the prior night.  

In August 1996, the Veteran was seen with complaints of a headache, among other symptoms, for the past week.  Diagnoses of hypertension (partially controlled) and low back pain muscle strain were assigned at this time.  The record also reflects that the Veteran suffered a puncture wound of the left forehead in March 1998 but the exact nature of this injury is not clear from the record.  These records also fail to reflect a prior history of chronic headaches or sleep apnea.  

The Veteran was admitted to the VA emergency room in March 2000.  The Veteran reported headaches at this time.  A computed tomography (CT) scan of the head was deemed to be normal at this time.  The Veteran was noted to continue to have intermittent headaches over the next three days while hospitalized.  A toxicology screen for cocaine use was positive at this time.  An April 2000 record prepared upon discharge concluded that the Veteran had been having severe headaches over the past three days while he had "been binging on crack."  

A March 2001 record notes that the Veteran was complaining of loud snoring.  He was noted to have a history of nasal trauma and obesity.  A July 2001 record also notes that the Veteran was suffering from chronic sinus congestion.  It was noted that he had broken his nose several times when boxing.  He denied a history of headaches at the time of this treatment.  

A VA examination was performed in May 2002.  It was noted that the Veteran suffered several injuries to his nose while serving on the boxing team during military service.  It was noted that the Veteran never had treatment for this and that it was some 15 years since the injuries occurred.  The Veteran reported that he now snored some, but he did not describe any significant history of nasal obstruction or of nasal deformity.  Examination revealed the Veteran to be overweight.  The nose exhibited no external deformity.  He did have a short bony nasal process, but the examiner found no significant distortion of the external nasal anatomy.  Intranasal examination demonstrated a mildly deviated septum, but the examiner concluded that this was not obstructing as the Veteran breathed with ease with his mouth shut.  The examiner diagnosed the Veteran with a history of probable nasal fracture during military service and concluded that he did not appear to be suffering any sequelae related to this history.  The examiner explained that the Veteran did not exhibit external deformity and that while he had a mild deviated nasal septum, it was not a functional problem for him.  

The Veteran was also afforded a VA examination in July 2009 for claimed traumatic brain injury.  The examiner noted that there was evidence of headaches immediately following boxing injuries during military service.  However, the Veteran reported that his chronic headache disorder first manifested approximately 10 years prior to the date of examination.  The Veteran also reported trouble staying asleep and fatiguing easily.  

The Veteran was afforded a VA examination for his headaches in March 2011.  The Veteran reported that he had headaches about three times per week that could last anywhere from one hour to two days.  The Veteran described a sharp and constant pain that was located in the back of his head and occasionally went to the front part of his head.  The examiner noted that the Veteran reported his headaches began 10 years earlier during a previous examination in July 2009.  However, he was now reporting that he had been having these headaches since his military service.  The examiner opined that the Veteran was most likely suffering from musculoskeletal or "tension" headaches.  The examiner recognized that the Veteran had documentation of his boxing matches during service.  However, the examiner felt that these headaches were too far removed from the Veteran's in-service boxing career to be posttraumatic headaches.  The examiner also opined that one possible etiological basis for the Veteran's headaches was his sleep apnea.  

The Veteran was also afforded a VA examination for his sleep apnea in March 2011.  The examiner noted that the Veteran was a boxer during military service and that he sustained several nasal injuries in the early 1980s.  Upon reviewing the evidence of record, the examiner explained that there was minimal bony injury on the dates of complaints of nasal injury.  While there was a need for surgical intervention on one occasion, the present examination revealed a symmetrical external bony pyramid and intranasally minimal abnormalities with the exception of enlargement and edema of the right inferior turbinate.  Also, the multiple ear, nose and throat examinations of record revealed, for the most part, normal examinations.  The examiner diagnosed the Veteran with status post nasal fracture and obstructive sleep apnea.  The examiner opined that it was less than likely that the Veteran obstructive sleep apnea manifested during, or as a result of, active military service.  The examiner explained that the repeated nasal injuries during military service did not result in physiological changes contributing to the diagnosis of obstructive sleep apnea.  The examiner based this conclusion on the current ear, nose and throat examination, the evidence contained in the claims file and the oral history provided by the Veteran.  

Headaches

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a chronic headache disorder.  While the Veteran did complain of headaches on a few occasions after boxing during military service, there is no evidence that any chronic disability arose from these intermittent headaches.  In fact, the Veteran himself indicated in June 1984 that he did not then, nor had he ever, suffered from frequent or severe headaches, suggesting that any prior headaches were acute and transitory conditions.  Post-service treatment records tend to confirm this conclusion as well, as the Veteran again denied a history of frequent headaches in 1987.  While the Veteran did endorse a headache in April 1988, this was noted to be related to drinking the previous night.  There was no suggestion of a chronic headache disorder.  Subsequent records that reflect intermittent headaches again fail to relate them to service, and an April 2000 record relates the Veteran's headaches to the use of crack rather than military service.  Therefore, the preponderance of the evidence of record demonstrates that a chronic headache disorder did not manifest during military service, or within at least 15 years of his separation from active duty.  

The preponderance of the evidence of record also demonstrates that the Veteran does not currently suffer from a chronic headache disorder that manifested as a result of active duty.  The Veteran reported upon examination in July 2009 that his headaches did not manifest until about 10 years earlier.  Also, the March 2011 VA examiner opined that the Veteran's headaches were not related to his in-service boxing career, explaining that they were most likely musculoskeletal or tension in nature.  The examiner noted that they were too far removed from the Veteran's boxing career and that they could be related to his sleep apnea.  As such, the preponderance of the evidence of record demonstrates that the Veteran's current headache disorder did not manifest as a result of military service, to include his service as a boxer.  

The Board recognizes that the Veteran believes his current headaches are related to his military service.  However, the record does not suggest that the Veteran has the necessary expertise to relate his current headaches to boxing injuries in the early 1980s.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The Board notes that the Veteran did suggest chronic headaches since military service during his March 2011 hearing and that he is certainly competent to offer this testimony.  However, the Board does not find this assertion to be credible.  The Veteran specifically denied frequent headaches in 1984 and 1987 and suggested only a 10 year history of headaches upon examination in July 2009.  The Veteran's headaches were also related to drug use in April 2000.  No mention of a prior existing headache disorder was noted at this time.  As such, the evidence of record demonstrates that the Veteran's recent assertion of headaches since military service is not credible.  

The Veteran also testified during his November 2008 hearing that a VA psychiatrist had suggested that his headaches could be due to his in-service boxing.  A mental status report of record dated June 2009 does note that the Veteran's parole officer believed that a number of the Veteran's problems were due to head injuries during active duty.  The psychiatrist also opined that some of the Veteran's problems, such as memory loss, could be due to his time as a boxer.  However, in addition to not actually relating headaches to military service, the psychiatrist also relied on the Veteran's report of serious head injuries during military service.  As noted by the March 2011 VA examiner, however, a review of the service treatment records revealed more minor injuries with no sequelae.  As such, the VA psychiatrist appears to have based this opinion at least in part on the Veterans' exaggerated description of his in-service injuries.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board does not find this psychiatric note to be probative.  

The Veteran also submitted a number of articles from the Internet, including some that describe the symptoms and treatment of migraines.  However, information regarding symptoms of a migraine or its possible treatment is of no relevance to the Veteran's claim.  The Veteran's claim is not being denied for lack of a current diagnosis.  The March 2011 VA examiner assigned a diagnosis of tension headaches.  Rather, it is being denied because the preponderance of the evidence of record demonstrates that the Veteran's headaches did not manifest as a result of active military service.  The articles submitted by the Veteran provide no support to his claim that his headaches specifically are due to his in-service boxing.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a chronic headache disorder must be denied.

Sleep Apnea

Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for sleep apnea.  The Veteran's service treatment records do not reflect that he suffered from sleep apnea or any chronic symptomatology associated with this condition during active military service.  While the Veteran certainly injured his nose on several occasions during military service, the May 2002 VA examiner concluded that there were no deformities of the nose, aside from a mild deviated septum that did not appear to be a problem.  The examiner concluded that the Veteran suffered from no sequelae related to his in-service nasal fractures.  The March 2011 VA examiner also opined that these injuries did not result in physiological changes contributing to the diagnosis of obstructive sleep apnea.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's present sleep apnea did not manifest during, or as a result of, active military service.  

The Board recognizes that the Veteran believes his sleep apnea is related to repeated injuries to the nose during active military service.  Again, however, the Board notes that the record contains no evidence to suggest that the Veteran has the necessary expertise to link a disorder like sleep apnea to nasal injuries suffered approximately two decades earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

The Board notes that the Veteran stated in a January 2005 statement that he snored during military service but he thought this was normal.  However, the fact that the Veteran may have snored on occasion during military service does not establish that he was suffering from sleep apnea at that time.  It also does not suggest that his current sleep apnea manifested during military service.  The evidence of record does not reveal a diagnosis of sleep apnea until many years after separation from active duty, and two VA examiners have concluded that this condition did not manifest during military service.  As such, the Veteran's report of snoring during service does not demonstrate entitlement to service connection for obstructive sleep apnea.  

Finally, the Board has again considered articles submitted by the Veteran from the Internet.  However, these articles more or less define sleep apnea and other sleep disorders.  This is of little relevance to the claim at hand, as a diagnosis of sleep apnea is not in dispute.  Rather, the issue is whether the Veteran's sleep apnea manifested as a result of his military service.  These articles fail to provide evidence relating the Veteran's sleep apnea to his military service.  One of these articles does suggest an increased prevalence of brain injuries in boxers.  However, this is not an issue that is currently before the Board.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for obstructive sleep apnea must be denied.


ORDER

Service connection for a headache disability is denied.  

Service connection for sleep apnea is denied.  


REMAND

In October 2009, the Veteran was denied entitlement to service connection for a traumatic brain injury (TBI), depression, tinnitus and erectile dysfunction.  In February 2010 VA received a document labeled "notice of disagreement" from the Veteran.  This document explicitly noted disagreement with the denial of TBI, erectile dysfunction, tinnitus, and depression secondary to tinnitus and TBI.  Virtual VA reflects that the Veteran was provided a letter in February 2010, notifying him that his notice of disagreement regarding the October 2009 rating decision had been received.  Regrettably, there is no indication that the Veteran has been provided a statement of the case regarding these issues.  A remand for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran and his representative (if any) a statement of the case on the issues of service connection for a TBI, depression, tinnitus and erectile dysfunction.  The Veteran should be given the opportunity to thereafter perfect an appeal of these issues by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


